Order entered November 30, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-01268-CV

                              SANJAY BHARDWAJ, Appellant

                                               V.

                               ANUPAMA PATHAK, Appellee

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-53882-2013

                                           ORDER
       We GRANT appellant’s November 22, 2015 motion for an extension of time to file a

brief TO THE EXTENT that appellant shall file a brief by MONDAY, JANUARY 4, 2016.

We caution appellant that no further extension of time will be granted in this accelerated appeal

absent extraordinary circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE